Title: From Benjamin Franklin to George Croghan, 5 August 1767
From: Franklin, Benjamin
To: Croghan, George


Sir,
London, Aug. 5, 1767.
I return you many thanks for the box of elephants’ tusks and grinders. They are extremely curious on many accounts; no living elephants having been seen in any part of America by any of the Europeans settled there, or remembered in any tradition of the Indians. It is also puzzling to conceive what should have brought so many of them to die on the same spot; and that no such remains should be found in any other part of the continent, except in that very distant country Peru, from whence some grinders of the same kind formerly brought, are now in the museum of the Royal Society. The tusks agree with those of the African and Asiatic elephant, in being nearly of the same form and texture; and some of them, notwithstanding the length of time they must have lain, being still good ivory. But the grinders differ, being full of knobs, like the grinders of a carnivorous animal; when those of the elephant, who eats only vegetables, are almost smooth. But then we know of no other animal with tusks like an elephant to whom such grinders might belong. It is remarkable, that elephants now inhabit naturally only hot countries where there is no winter, and yet these remains are found in a winter country; and it is no uncommon thing to find elephants’ tusks in Siberia, in great quantities, when their rivers overflow, and wash away the earth, though Siberia is still more a wintery country than that on the Ohio; which looks as if the earth had anciently been in another position, and the climates differently placed from what they are at present. With great regard, I am, sir, your most obedient humble servant,
B. Franklin
